Name: Council Directive 69/64/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of forest reproductive material
 Type: Directive
 Subject Matter: marketing;  agricultural activity;  forestry;  means of agricultural production
 Date Published: 1969-02-26

 Avis juridique important|31969L0064Council Directive 69/64/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of forest reproductive material Official Journal L 048 , 26/02/1969 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 2 P. 0173 Danish special edition: Series I Chapter 1969(I) P. 0056 Swedish special edition: Chapter 3 Volume 2 P. 0173 English special edition: Series I Chapter 1969(I) P. 0061 Greek special edition: Chapter 03 Volume 4 P. 0092 Spanish special edition: Chapter 03 Volume 3 P. 0074 Portuguese special edition Chapter 03 Volume 3 P. 0074 COUNCIL DIRECTIVE of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of forest reproductive material (69/64/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas it appears desirable to amend certain provisions of the Council Directive of 14 June 1966 (2) on the marketing of forest reproductive material; Whereas by 1 July 1967 certain Member States had not succeeded in complying with the provisions of the above-mentioned Directive with regard to the species Abies alba, Picea abies, Pinus sylvestris and Pseudotsuga taxifolia ; whereas an additional period should therefore be granted to them; Whereas, on the other hand, the time limit set for the genus Populus and the species Quercus borealis may be brought forward without difficulty; HAS ADOPTED THIS DIRECTIVE: Article 1The following shall be substituted for subparagraphs (a) to (c) of Article 18 (1) of the Council Directive of 14 June 1966 on the marketing of forest reproductive material; "(a) not later than 1 July 1969 for seeds and part of plants of: Abies alba Mill Larix decidua Mill Larix leptolepis (Sieb & Zucc) Gord Picea abies Karst Picea sitchensis Trautv et Mey Pinus nigra Arn Pinus sylvestris L Pinus strobus L Populus Pseudotsuga taxifolia Britt Quercus borealis Michx (b) not later than 1 July 1971 for seeds and parts of plants of : Fagus sylvatica L Quercus pendunculata Ehrh Quercus sessiliflora Sal ". Article 2This Directive is addressed to the Member States. Done at Brussels, 18 February 1969. For the Council The President J.P. BUCHLER (1) OJ No C 135, 14.12.1968, p. 25. (2) OJ No C 125, 11.7.1966, p. 2326/66.